Exhibit 10.11

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this "Amendment") is dated as of April 27, 2016
(the "Effective Date"), by and between Berrueta Family L.P., a California
limited partnership ("Landlord") and Protagonist Therapeutics, Inc., a Delaware
corporation ("Tenant"), with reference to the following facts and objectives:

RECITALS

A. Landlord and Tenant entered into that certain Lease, dated as of
September 30, 2013 (the "Initial Lease"), as amended by that certain First
Amendment to Lease dated as of March 24, 2014, that certain Second Amendment to
Lease dated as of May 4, 2015 and that certain Third Amendment to Lease dated as
of August 11, 2015, pertaining to certain premises located at 521 Cottonwood
Drive, Milpitas, California. Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 10,293 rentable square feet (the
"Existing Premises").

B. Landlord and Tenant desire to amend the Lease to, among other things, expand
the Premises as defined in the Lease to include additional space in the
Building, consisting of approximately 1,079 rentable square feet, as shown on
Exhibit A attached hereto (the "Additional Space"). The Initial Lease, as
amended, shall be referred to as the "Lease".

AGREEMENT

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Effective Date. The terms of this Amendment shall be effective on the
Effective Date.

2. Expansion. Effective one (1) day following full execution and delivery of
this Amendment by Landlord and Tenant (the "Additional Space Commencement Date")
and throughout the remainder of the Term, the Premises shall include the
Additional Space, the square footage of the Premises shall be increased by 1,079
rentable square feet to 11,372 rentable square feet, and the Existing Premises
and the Additional Space shall collectively be deemed the Premises. On the
Additional Space Commencement Date, the Additional Space shall be delivered to
Tenant and in its as-is condition, and Tenant shall not be entitled to receive,
with respect to the Additional Space, any allowance, free rent or other
financial concession granted with respect to the Existing Premises.
Notwithstanding the foregoing, any delay in delivery of the Additional Space
beyond the Additional Space Commencement Date shall result in a postponement of
Tenant's obligation to pay Rent with respect to the Additional Premises until
such delivery, but shall not otherwise subject Landlord to any liability for
loss or damage resulting therefrom.

3. Tenant's Share. Commencing on the Additional Space Commencement Date,
Tenant's Share of the Building shall be increased by a sum equal to 1.62%.

4. Base Rent. Effective as of the Additional Space Commencement Date and
throughout the remainder of the Term, the Base Rent schedule on the first page
of the Lease shall be changed to the following:

 

May 1, 2016 – April 30, 2017:    $34,570.88



--------------------------------------------------------------------------------

May 1, 2017 – August 31, 2017:    $35,608.01 September 1, 2017 – April 30, 2018:
   $21,844.27

5. Security Deposit. The Security Deposit is hereby increased by Three Thousand
One Hundred Eighty Three Dollars and Five Cents ($3,183.05) and Tenant shall
deliver such amount to Landlord concurrently herewith.

6. Disproportionate Use of Utilities. Landlord and Tenant acknowledge and agree
that Tenant intends to operate a vivarium in the Additional Space that will
involve a disproportionate and after-hours usage of utilities. Tenant shall pay
the cost of such disproportionate and after-hours usage of utilities as
reasonably determined in good faith by Landlord from time to time within twenty
(20) days of request by Landlord. If Tenant reasonably disagrees with Landlord's
determination of such disproportionate and after-hours usage, without relieving
Tenant of its obligation to timely make such payment, Tenant may notify Landlord
of such disagreement and Landlord will promptly share its methodology and
relevant data with Tenant and negotiate in good faith with Tenant to make
appropriate adjustments based on errors in Landlord's determination accurately
identified by Tenant. Landlord shall promptly refund to Tenant any overpayment
agreed upon by the parties.

7. Miscellaneous. This Amendment, together with the Lease, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and supersedes any and all prior and/or contemporaneous
oral or written negotiations, agreements or understandings. This Amendment shall
be binding upon and inure to the benefit of Landlord and Tenant and their
respective heirs, legal representatives, successors and assigns. No subsequent
change or addition to this Amendment shall be binding unless in writing and duly
executed by both Landlord and Tenant. Except as specifically amended hereby, all
of the terms and conditions of the Lease are and shall remain in full force and
effect and are hereby ratified and confirmed. Capitalized terms used but not
defined in this Amendment shall have the meanings ascribed to such terms in the
Lease. This Amendment may be executed in one or more counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same Amendment. This Amendment may be delivered to the other party hereto by
facsimile or email transmission of a copy of this Amendment bearing the
signature of the party so delivering this Amendment.

[SIGNATURE PAGE TO FOLLOW]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
above written.

 

LANDLORD:      TENANT:

BERRUETA FAMILY L.P.,

a California limited partnership

     PROTAGONIST THERAPEUTICS, INC.,


a Delaware corporation

By:   LOGO [g237696666.jpg]      By:    LOGO [g237696g31k03.jpg] Name:   MARIA
BERRUETA      Name:    Dinesh V. Patel Its:   PARTNER      Its:    CEO &
President

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Additional Space

 

4



--------------------------------------------------------------------------------

 

LOGO [g237696855.jpg]



--------------------------------------------------------------------------------

 

LOGO [g237696g74q59.jpg]